Case 18-09108-RLM-11              Doc 304        Filed 02/26/19         EOD 02/26/19 16:01:00              Pg 1 of 4



                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION


    In re:                                                           Chapter 11

    USA GYMNASTICS, 1                                                Case No. 18-09108-RLM-11

                     Debtor.


                  PACHULSKI STANG ZIEHL & JONES LLP’S NOTICE OF
              INVOICES FOR DECEMBER 20, 2018 THROUGH JANUARY 31, 2019

             PLEASE TAKE NOTICE that on February 26, 2019, Pachulski Stang Ziehl & Jones

LLP, as co-counsel to the Additional Tort Claimants Committee of Sexual Abuse Survivors (the

“Sexual Abuse Survivors’ Committee”), submitted a monthly invoice for fees and expenses

incurred between December 20, 2018 and December 31, 2018 (the “December 2018 Invoice”)

and a monthly invoice for fees and expenses incurred between January 1, 2019 and January 31,

2019 (the “January 2019 Invoice,” and together with the December 2018 Invoice, the

“Invoices”), in accordance with the Order Granting Debtor’s Motion for Entry of Order

Establishing Procedures for Interim Compensation and Reimbursement of Professionals (the

“Interim Compensation Order”) [Doc 187].

             PLEASE TAKE FURTHER NOTICE that the December 2018 Invoice, attached hereto

as Exhibit A, seeks compensation for $13,999.00 in fees and reimbursement of $169.10 in

expenses.




1
 The last four digits of the Debtor’s federal tax identification number are 7871. The location of the Debtor’s
principal office is 130 E. Washington Street, Suite 700, Indianapolis, Indiana 46204.
Case 18-09108-RLM-11         Doc 304      Filed 02/26/19      EOD 02/26/19 16:01:00      Pg 2 of 4



       PLEASE TAKE FURTHER NOTICE that the January 2019 Invoice, attached hereto

as Exhibit B, seeks compensation for $173,312.50 in fees and reimbursement of $5,143.97 in

expenses.

       PLEASE TAKE FURTHER NOTICE that any party that has an objection to the

compensation and reimbursement set forth in this notice, must serve upon the undersigned

counsel a written notice of objection by March 12, 2019 at 4:00 p.m. (prevailing Eastern

time), in accordance with the Interim Compensation Order.

       PLEASE TAKE FURTHER NOTICE that, if no written notice of objection is timely

received, the Debtor shall promptly pay 80% of the fees and 100% of the expenses identified in

the Invoices, subject to final approval by the Court at a future hearing.

                                              Respectfully submitted,
                                              PACHULSKI STANG ZIEHL & JONES LLP
Dated: February 26, 2019                      /s/ James I. Stang
                                              James I. Stang, Esq. (admitted pro hac vice)
                                              Ilan D. Scharf, Esq. (admitted pro hac vice)
                                              10100 Santa Monica Blvd., 13th Floor
                                              Los Angeles, CA 90067-4003
                                              Telephone: (310) 277-6910
                                              Facsimile: (310) 201-0760
                                              E-mail: jstang@pszjlaw.com
                                                       isharf@pszjlaw.com
                                                      -and-
                                              RUBIN & LEVIN, P.C.
                                              /s/ Meredith R. Theisen
                                              Meredith R. Theisen, Esq.
                                              Deborah J. Caruso, Esq.
                                              135 N. Pennsylvania Street, Suite 1400
                                              Indianapolis, IN 46204
                                              Telephone: (317) 634-0300
                                              Facsimile: (317) 263-9411
                                              Email: dcaruso@rubin-levin.net
                                                     mtheisen@rubin-levin.net
                                              Counsel for the Sexual Abuse Survivors’ Committee


                                                  2
Case 18-09108-RLM-11        Doc 304     Filed 02/26/19     EOD 02/26/19 16:01:00        Pg 3 of 4



                                CERTIFICATE OF SERVICE

        I hereby certify that on February 26, 2019 a copy of the foregoing Pachulski Stang Ziehl
& Jones LLP’s Notice of Invoices for December 20, 2018 through January 31, 2019 was filed
electronically. Notice of this filing will be sent to the following parties through the Court’s
Electronic Case Filing System. Parties may access this filing through the Court’s system.

Steven Baldwin sbaldwin@psrb.com, rmatthews@psrb.com
Martin Beeler mbeeler@cov.com
Daniel D. Bobilya dan@b-blegal.com, sarah@b-blegal.com
Tonya J. Bond tbond@psrb.com, jscobee@psrb.com
Kenneth H. Brown kbrown@pszjlaw.com
John Cannizzaro john.cannizzaro@icemiller.com, Deborah.Martin@icemiller.com
Deborah Caruso dcaruso@rubin-levin.net, dwright@rubin-levin.net;jkrichbaum@rubin-
levin.net;atty_dcaruso@bluestylus.com
Dianne Coffino dcoffino@cov.com
Laura A DuVall Laura.Duvall@usdoj.gov, Catherine.henderson@usdoj.gov
Steven W Golden sgolden@pszjlaw.com
Gregory Michael Gotwald ggotwald@psrb.com
Manvir Singh Grewal mgrewal@4grewal.com
Katherine Hance khance@goodwin.com
Jeffrey M. Hester jhester@hbkfirm.com, mhetser@hbkfirm.com
Jeffrey A Hokanson jeff.hokanson@icemiller.com
Kevin P Kamraczewski kevin@kevinklaw.com
Adam L. Kochenderfer akochenderfer@wolfsonbolton.com
Carl N. Kunz ckunz@morrisjames.com, jdawson@morrisjames.com
Martha R. Lehman mlehman@salawus.com,
marthalehman87@gmail.com;pdidandeh@salawus.com;lengle@salawus.com
Geoffrey M. Miller geoffrey.miller@dentons.com, ndil_ecf@dentons.com
Robert Millner robert.millner@dentons.com, ndil_ecf@dentons.com
James P Moloy jmoloy@boselaw.com,
dlingenfelter@boselaw.com;mwakefield@boselaw.com
Ronald J. Moore Ronald.Moore@usdoj.gov
Whitney L Mosby wmosby@bgdlegal.com, fwolfe@bgdlegal.com
Joel H. Norton jnorton@rsslawoffices.com
Dean Panos dpanos@jenner.com
John Thomas Piggins pigginsj@millerjohnson.com, ecfpigginsj@millerjohnson.com
Amanda Koziura Quick amanda.quick@atg.in.gov,
Darlene.Greenley@atg.in.gov;Hunter.Schubert@atg.in.gov
Michael L. Ralph mralph@rsslawoffices.com
Melissa M. Root mroot@jenner.com, wwilliams@jenner.com
James Pio Ruggeri jruggeri@goodwin.com
Syed Ali Saeed ali@sllawfirm.com, betty@sllawfirm.com
Ilan D Scharf ischarf@pszjlaw.com
Thomas C Scherer tscherer@bgdlegal.com, fwolfe@bgdlegal.com
David J. Schwab djschwab@rsslawoffices.com

                                                3
Case 18-09108-RLM-11                     Doc 304           Filed 02/26/19             EOD 02/26/19 16:01:00   Pg 4 of 4



James I. Stang jstang@pszjlaw.com
Catherine L. Steege csteege@jenner.com, mhinds@jenner.com;thooker@jenner.com
Meredith R. Theisen mtheisen@rubin-levin.net,
atty_mtheisen@bluestylus.com;mralph@rubin-levin.net
U.S. Trustee ustpregion10.in.ecf@usdoj.gov
Joshua D Weinberg jweinberg@goodwin.com
Mark R. Wenzel mwenzel@salawus.com, pdidandeh@salawus.com
Gabriella B. Zahn-Bielski gzahnbielski@cov.com
        I further certify that on February 26, 2019, a copy of the foregoing Pachulski Stang Ziehl
& Jones LLP’s Notice of Invoices for December 20, 2018 through January 31, 2019 was served
via electronic mail to the following:
United States Olympic Committee: Chris McCleary at Chris.McCleary@usoc.org
The Alexander, a Dolce Hotel and Wyndham Hotel Group, LLC: Daniel M. Eliades at
daniel.eliades@klgates.com and David S. Catuogno at david.catuogno@klgates.com

                                                                            /s/ Meredith R. Theisen
                                                                            Meredith R. Theisen
f:\wp80\genlit\usa gymnastics-86756901\drafts\notices of invoice\pszj\notice pszj - 122018-012019.docx




                                                                     4
